Citation Nr: 0431296	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  02-18 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a right ankle disorder.

2.  Entitlement to an initial rating in excess of 10 percent 
for a left ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from September 1991 to 
September 1995.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which established service connection for 
bilateral ankle disorders, both of which were evaluated as 
noncompensable (zero percent disabling) effective May 17, 
2001.  Thereafter, by a July 2002 rating decision, the RO 
assigned 10 percent ratings for both ankle disorders, 
effective May 17, 2001.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in January 2003, a 
transcript of which is of record.

This case was previously before the Board in May 2004, at 
which time it was remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the veteran 
to be accorded a new medical examination which addressed the 
effect of pain on his service-connected ankle disorders.  As 
he was subsequently accorded such an examination later that 
same month, the Board finds that the remand directives were 
substantially complied with, and that a new remand is not 
required in order to comply with the holding of Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  Neither of the veteran's ankles manifest marked 
limitation of motion.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected right and/or left ankle disorder 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in June 2001, which was 
clearly before the January 2002 rating decision which is the 
subject of this appeal.  Although this correspondence was in 
regard to the veteran's underlying service connection claim, 
VA's Office of General Counsel indicated in VAOPGCPREC 8-2003 
that when VA receives a Notice of Disagreement that raises a 
new issue - as is the case here - section 7105(d) requires VA 
to take proper action and issue a Statement of the Case (SOC) 
if the disagreement is not resolved, but section 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
Precedential opinions of VA's General Counsel are binding on 
the Board.  38 U.S.C.A. § 7104(c).  

Moreover, the June 2001 correspondence informed the veteran 
of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holdings in Quartuccio, supra, and Pelegrini, supra.  
Similar correspondence was sent to the veteran in May 2004.  
Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the July 2002 SOC, and the July 
2004 Supplemental Statement of the Case (SSOC) which provided 
him with notice of the law and governing regulations 
regarding his case, as well as the reasons for the 
determinations made with respect to his claims.  In pertinent 
part, the SSOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Thus, the duty 
to notify has been satisfied.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim, to 
include at his January 2003 hearing, and it does not appear 
that he has identified the existence of any relevant evidence 
that has not been obtained or requested by the RO.  Further, 
he has been accorded multiple examinations in conjunction 
with this appeal.  Consequently, the Board concludes that the 
duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was established for right and 
left ankle strains by a January 2002 rating decision.  As 
noted by this decision, the service medical records show 
treatment for both ankles, including bilateral ankle pain in 
1993 after hiking in the mountains.

The veteran initiated his original claim of service 
connection for bilateral ankle disorders in May 2001.  He 
subsequently underwent a VA arranged orthopedic examination 
in October 2001, at which time he reported that he began to 
experience bilateral ankle pain in 1993 while hiking, and 
that the condition had progressively worsened since that time 
with a decreased range of motion, weakness, stiffness, 
swelling, inflammation, and instability of both ankles.  He 
also complained of locking of the ankles, and that his pain 
became progressively worse with prolonged standing.  At the 
time of the examination, he complained of flare-ups which 
caused him distressing to high-level amounts of pain on a 
weekly basis and lasting a couple of days at a time.  He 
reported that when he experienced this pain it made it 
difficult for him to perform his job duties, but his 
activities of daily living were not significantly affected by 
his bilateral foot condition.

On examination, the veteran was found to be well-developed, 
well-nourished and in no apparent distress.  He did not 
demonstrate any gangrene, atrophic skin or ulcers of the 
feet.  Further, there was no edema or varicosities.  The 
femoral, popliteal, dorsalis pedis and anterior tibialis 
peripheral pulses were 2+ bilaterally.  There was no muscle 
atrophy.  His left foot demonstrated a flattened arch of pes 
planus with normal alignment to the left ankle.  Examination 
of the lower extremities showed no signs of abnormal 
weightbearing, no callosities, corns or breakdown or unusual 
show wear.  There was no limited function of standing and 
walking.  He did not require braces, canes, crutches, or 
other corrective devices.  There was also no signs of 
arthritis, such as anemia, weight loss, fever or skin 
disorders.  Examination of the ankle joints demonstrated 
bilateral weakness and instability.  Although he was found to 
have a normal range of motion of the ankle, bilaterally, it 
was noted that his range was significantly limited by pain, 
weakness, and fatigue.  X-rays of both ankles were found to 
be normal.  Diagnoses included bilateral ankle strain.  
Further, the examiner commented that the veteran gave a 
significant history of having bilateral ankle instability and 
pain, particularly when at work.  Moreover, the examiner 
opined that this condition should have a minor affect upon 
the veteran's activities of daily living, but a moderate 
affect upon his ability to perform job functions as a car 
salesman, where he was required to be on his feet for most of 
the day.

At the January 2003 hearing, the veteran described his 
bilateral ankle problems, as well as the treatment he had 
received for these disabilities.  Among other things, he 
testified that the ankles were about the same in severity, 
and that he experienced heavy slowing of the ankles, 
weakness, fatigue, and giving out.  He also testified that he 
worked as a car salesman, and that he had to be on his feet 
14 to 15 hours per day for this job.  Further, he indicated 
that he experienced pain, swelling, and stiffness in his 
ankles; that the pain and swelling radiated up his legs; and 
that his pain was constant.

The veteran underwent a new VA arranged orthopedic 
examination in February 2003, at which he complained in part, 
of ankle weakness, specifically on the left side.  He also 
complained of pain in both ankles that lasted all day and 
radiated up his legs and up into his hips.  On examination, 
the veteran's posture was found to be obese, while his gait 
was normal.  The examiner found no signs of abnormal 
weightbearing, and noted that the veteran did not need any 
devices for mobilization.  In addition, there was no 
abnormality of either femur.  However, the left ankle was 
found to be abnormal and tender.  The right ankle was found 
to be normal.  On range of motion testing, both ankles had 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees, 
but the left ankle was found to have moderate pain with no 
pain on the right.  In addition to moderate pain on the left 
side, there was fatigue, weakness, and lack of endurance, but 
no incoordination.  Further, it was noted that bilateral 
ankle X-rays, with 3 views, were within normal limits.  
Moreover, the examiner noted that the veteran's bilateral 
ankle sprains and abnormality of the feet might give him 
longstanding disability.  The examiner's rationale was that 
the veteran had bilateral ankle sprains in both ankle joints, 
as well as moderate pes planus and posterior plantar heel 
spur, and that this caused problems walking.  Also, the 
examiner noted that the veteran was very overweight, almost 
on the obese side, and that this did not help him.

In accord with the Board's remand directives, the veteran 
underwent a VA medical examination of his ankles in May 2004.  
At this examination, he reported, in part, that his lower 
legs, tibias, ankles, and feet had hurt him for 12 years, and 
they swell.  He also reported that he worked 14 hour days at 
an auto dealership, that at least 8 hours of which he was up 
walking and the rest he was sitting,  His current weight was 
noted as being 324 pounds.  

On examination, the veteran was found to have spidery veins 
around both ankles consistent with long term edema and 
increased vascularity.  However, there was no pitting edema 
at the time of the examination, even though he reported that 
this was present most days.  He also reported that he had 
been taking 800 mg of Motrin up to every 4 to 6 hours for 
shin splints, plantar fasciitis, heel pain, and ankle pain.  
Further, he reported that his feet were most painful first 
thing in the morning and upon arising from sitting for long 
periods.  His ankles felt hot inside to him although the 
examiner noted that they felt the same temperature as his 
other skin and feet when touched by him or others externally.  
There was no redness, deformity, or signs of inflammation of 
the ankles on examination.  Nevertheless, there were 
extensive vascular prominence surrounding both ankles from 
anterior to the maleolus to 3 inches up the tibia.  

In addition to his Motrin, the veteran indicated that his 
treatment included Ace Wrap and cold packs to his ankles and 
anterior shins for stress tenderness of the anterior tibia.  
He also reported persistent flare-ups of pain after days of 
prolonged standing without days off to elevate his legs.  
Also, his foot pain was worse upon arising in the morning 
("hurts for his feet to stand up getting out of bed.").  He 
reported that the pain had been daily, and worse in the 
morning and late evening after working long hours.  His 
internal foot pain was worse upon first standing and walking 
on asphalt or concrete, and lasted all day.  Sudden intense 
pain upon standing eased after the foot was flat for a while, 
but was intense again after sitting and then arising again.  
He reported that he was informed he had symptoms of plantar 
fasciitis and heel spurs.  Precipitating factors included 
prolonged standing or sitting without elevating his feet; 
excessive weight bearing; rushing to get to clients as he 
worked on commission.  Alleviating factors included expensive 
shoes with extra arch supports; more Ibuprofen; elevating; 
and alternating heat and cold to the feet.  

It was noted that the veteran had to rest, elevate, and 
massage his feet frequently during the day because of his 
flare-ups.  It was further noted that no crutches, brace, 
cane, corrective shoes, etc., were needed, although he did 
wear expensive arch supporting shoes.  He did not wear 
compression stockings nor high topped shoes to support the 
ankles or provide support higher up above the ankle and arch.  

Although he was found to have normal arches, he had clinical 
signs of plantar fasciitis with heel spurs.  There was no 
evidence of dislocation of foot or ankle mortise; no 
subluxation evidence; and no inflammatory arthritis.  The 
feet did hurt intensely when arising, and felt better in 
shoes with high arch supports.  It was noted that he worked 
long hours every day, that his feet then hurt too much for 
recreation, but he was able to attend to his activities and 
daily living alone and drive.  

There was no callus formation, bunions, corns, hammertoes, 
clawfoot, nor loss of arch height.  Moreover, no ankylosis 
was present, there was no indication of leg length 
discrepancy, and no prosthesis.  Range of motion testing was 
as follows: dorsiflexion to 20 degrees bilaterally; plantar 
flexion to 35 degrees on the right, and 40 degrees on the 
left; eversion to 20 degrees bilaterally; and inversion to 30 
degrees bilaterally.  It was noted that with rotation of the 
right ankle there was light popping with rotated toes inward 
first but not in reverse rotation.  With the left ankle there 
was light popping with rotation to the right and left 
rapidly.  Range of motion testing was firm against resistance 
with bilaterally strong resistance to the examiner pushing or 
pulling either foot.  It was also noted that fatigue and pain 
caused the most functional limitation.  Diagnoses were 
chronic venous insufficiency of the lower extremities; morbid 
obesity; and plantar fasciitis.  There was no pes planus by 
clinical examination or X-ray.

The record reflects that the RO subsequently requested an 
opinion regarding the etiology of the veteran's venous 
insufficiency of the lower extremities.  In a June 2004 
addendum, the examiners responded that the foot and ankle 
pains claimed for disability were not at least as likely as 
not due to the injury in service.  This opinion further 
stated that the morbid obesity with large legs and size of 
the veteran would cause vascular, and musculoskeletal stress 
on the weight bearing activities of anyone.  Moreover, it was 
noted that the veteran's sprained ankle injury in service 
occurred in 1992, and that he continued his career until 
1995.  The examiner stated that if his ankles had not healed 
from sprains he could not have continued 3 more years in the 
military.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with both of the veteran's ankle disorders.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Both of the veteran's service-connected ankle disorders are 
evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  Under this Code, moderate 
limitation of ankle motion is assigned a 10 percent rating.  
Marked limitation of ankle motion warrants a 20 percent 
rating.  38 C.F.R. § 4.71a.

Full range of ankle dorsiflexion is from zero to 20 degrees 
and full range of ankle plantar flexion is from zero to 45 
degrees.  38 C.F.R. § 4.71, plate II.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for either of his service-
connected ankle disorders, even when taking into 
consideration his complaints of pain.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Here, the record does reflect that the veteran's service-
connected ankle disorders are both manifest by pain, 
swelling, and limitation of motion.  Nevertheless, the 
competent medical evidence indicates no more than moderate 
limitation of motion of both ankles; the record does not 
indicate any distinctive periods where the impairment of 
either ankle was of such severity as to constitute marked 
limitation of motion.  On the October 2001 VA arranged 
examination, he was found to have a normal range of motion of 
the ankle, bilaterally, even though it was noted that his 
range was significantly limited by pain, weakness, and 
fatigue.  Thereafter, the February 2003 VA arranged 
examination indicated that both ankles had dorsiflexion to 20 
degrees and plantar flexion to 45 degrees.  Further, the left 
ankle was found to have no more than moderate pain, while 
there was no pain on the right.  On the most recent VA 
examination in May 2004, range of motion testing was as 
follows: dorsiflexion to 20 degrees bilaterally; plantar 
flexion to 35 degrees on the right, and 40 degrees on the 
left; eversion to 20 degrees bilaterally; and inversion to 30 
degrees bilaterally.  These findings indicate no more than 
moderate limitation of motion in comparison to the normal 
range of ankle motion listed at 38 C.F.R. § 4.71, plate II.

The Board further finds that none of the other Diagnostic 
Codes used for evaluating ankle disabilities are for 
application in the instant case.  For example, the May 2004 
VA examiner specifically found that there was no evidence of 
ankylosis.  As such, the criteria found at Diagnostic Codes 
5270 and 5272 are not for application as they pertain to 
ankylosis of the ankle and ankylosis of the subastragalar or 
tarsal joint respectively.  Moreover, the VA arranged 
examinations in October 2001 and February 2003 indicated that 
X-rays of both ankles were normal.  Thus, there is no 
evidence of malunion of os calcis or astragalus, as required 
for consideration of Diagnostic Code 5273.  Finally, there is 
no indication that an astragalectomy was performed as 
required by Diagnostic Code 5274.  

The Board also concurs with the RO's determination that an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted based on the facts of this case.  Initially, 
the Board notes that the record does not indicate any periods 
of hospitalization for either of the veteran's ankles.  The 
Board acknowledges the veteran's assertions that his ankles 
have interfered with employment in that his job as a car 
salesman requires him to be on his feet for several hours a 
day.  However, the October 2001 examiner opined that the 
ankles would have no more than moderate affects upon his 
ability to perform job functions as a car salesman.  
Additionally, the record reflects that the veteran has 
multiple nonservice-connected disabilities which also impact 
upon his ability to stand and walk, to include heel spurs, 
plantar fasciitis, obesity, and venous insufficiency.  
Further, the record reflects that he continues to be 
employed.  Thus, the Board finds that the level of 
occupational impairment attributable to his service-connected 
ankle disorders is adequately compensated by the current 
schedular ratings, and does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards.  

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his service-connected 
right and/or left ankle disorders.  Thus, the Board concludes 
that the preponderance of the evidence is against these 
claims, and they must be denied.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

In making the above determination, the Board notes that it 
took into consideration the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, as well as the concept of "staged" ratings 
pursuant to Fenderson, supra.  However, despite the veteran's 
complaints of bilateral ankle pain, the record does not 
contain objective evidence by which it can be factually 
ascertained that there is or would be any distinctive periods 
where the functional impairment attributable to the veteran's 
ankle pain would warrant a schedular rating in excess of the 
10 percent evaluations currently in effect.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
a right ankle disorder is denied.

Entitlement to an initial rating in excess of 10 percent for 
a left ankle disorder is denied.




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



